UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 001-08675 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 81-0305822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 643, Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(406) 827-3523 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, par value $.01 per share Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filerþ Non-Accelerated FileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ The aggregate market value of the voting stock held by non-affiliates of the registrant, based on the average bid price of such stock, was $66,755,607 as of June 30, 2014. At March 16, 2015, the registrant had 66,027,453outstanding shares of par value $0.01 common stock. UNITED STATES ANTIMONY CORPORATION 2 TABLE OF CONTENTS 1. Highlights of 2014 6 ● Antimony production 7 ● Precious metal production 8 ● Zeolite production 8 2. Operations map 9 3.Chairman’s letter 4 4. Antimony operations 9 ● Antimony market 9 ● Antimony logistics 10 ● Wadley 11 ● Soyatal 11 ● Guadalupe 11 ● Puerto Blanco mill 11 ● Madero smelter. 11 ● Montana smelter 11 ● Hillgrove Mine 12 5. Precious metal operations 12 ● Los Juarez 12 ● Canadian source 12 ● Hillgrove Mines Pty. Ltd. 12 6. Zeolite operations. 13 PART I ITEM 1. DESCRIPTION OF BUSINESS 15 General 15 History 15 Overview-2014 15 Antimony Division 16 Zeolite Division 18 Environmental Matters 19 Employees 20 Other 20 ITEM 1A. RISK FACTORS 20 ITEM 1B. UNRESOLVED STAFF COMMENTS 20 ITEM 2. DESCRIPTION OF PROPERTIES 21 Antimony Division 21 Zeolite Division 26 ITEM 3. LEGAL PROCEEDINGS 30 ITEM 4. MINE SAFETY DISCLOSURES 30 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 30 ITEM 6. SELECTED FINANCIAL DATA 31 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 32 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 ITEM 7B. CRITICAL ACCOUNTING ESTIMATES 38 ITEM 8. FINANCIAL STATEMENTS 39 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 39 ITEM 9A. CONTROLS AND PROCEDURES 39 ITEM 9B. OTHER INFORMATION 43 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS AND COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 44 ITEM 11. EXECUTIVE COMPENSATION 46 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 46 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 48 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICE 49 PART IV ITEM 15. EXHIBITS AND REPORTS ON FORM 8-K 49 SIGNATURES 53 FINANCIAL STATEMENTS F-1-F24 CHAIRMAN’S LETTER Dear Shareholders: In 2014, your company made substantial progress on several fronts that were not fully reflected in the annual results due to late completions late in the year. Two key projects were the savings from replacing propane with natural gas at our Madero, Mexico smelter and additional 50% increase in production from four new furnaces at Madero that were completed in the fourth quarter. All-time record antimony production of 1,727,804 pounds was achieved. The revenues for 2014 were $10,772,192, and the loss was $1,595,455 which included $780,782 of depreciation. The loss was primarily due to: ● A drop in the price of antimony for the year of $.59 per pound from $5.30 in 2013 to $4.71 in 2014. ● A delayed hook-up of natural gas in Mexico cost $500,000 of energy savings. ● Holding costs of $688,619 due primarily to solving a metallurgical issue which delayed production at our Los Juarez silver-antimony-gold property and its associated mill at our Puerto Blanco mill. On a sequential quarterly basis, the loss narrowed from $559,329 in the third quarter to $253,684 in the fourth quarter of 2014 due to lower energy costs despite the fall of antimony prices in the fourth quarter. Following are the 2014 achievements as well as the outlook for 2015: 1. We are planning to increase the 2015 production to 4.0 to 4.5 million pounds during 2015 whichincludes approximately 1,200,000 pounds from a Canadian off-take contract, more than 1,000,000 pounds from Mexico, and up to 2,500,000 pounds from an Australian off-take contract. 2. We hope to maintain this growth trajectory in 2016 without the need for any equity financing as we work down our Mexican concentrate inventories with the additional Mexican furnace capacity, the cash flow from increased antimony production, the Bear River Zeolite profits, and favorable off-take contracts. 3. We agreed to purchase and process 3,000,000 pounds of antimony and 1,500 ounces of gold per year from Hillgrove Mines Pty. Ltd., Australia,which is providing funding to increase our furnace capacity by adding six small furnaces and one large furnace, or the equivalent of 36 small furnaces, up from eight a year ago. The Mexican permits for these furnaces were received in March 2015. Hillgrove has an option to ship more concentrate to us on a yearly basis. Processing of the Hillgrove material began in late January of 2015. 4. The number of furnaces at Madero was increased from 8 to 12 at a cost of approximately $714,816 in 2014. The furnaces went into production in late 2014 and will result in major production increases of Mexican production in 2015. 4 5. A natural gas pipeline was completed in late 2014 at a CAPEX cost of $1,492,533, not including another $300,000 of expenses for permitting, land right of ways, insurance, legal, and various other costs. The conversion to natural gas has cut Mexican fuel costs by approximately 70%, and overall Mexican production costs by 40-50%. 6. A metallurgical issue related to the Los Juarez silver-antimony-gold property was solved in late 2014 that will allow us to start processing the Los Juarez concentrates.A shallow drilling program was initiated in 2015 to delineate higher grade areas for mining at Los Juarez. A major factor affecting our 2014 financial results was the decline in the average sale price of antimony The sales price appears to have bottomed and the LME Rotterdam average quote has gone up by $0.09 per pound.We have focused on reducing our production costs to compensate for the decrease in the sales price as follows: 1. We are increasing production to reduce the fixed cost per pound of production. 2. We are increasing raw material production at our lowest cost mining operation, the Wadley mine, by increasing the employment and by mechanization. 3. We are increasing our production from the Guadalupe operation that supplies the Puerto Blanco mill and makes a flotation concentrate that is 60-70% antimony. Higher grade feed increases the smelter throughput and reduces smelter costs. 4. USAC owns the Soyatal property, and it has been brought into production by hauling dump material to the Puerto Blancomiill. Initial feed is in the 8-9% antimony range with approximately a 50% mill recovery. The dumps at Soyatal are very substantial with no mining cost and should provide low cost feed. 5. The utilization of natural gas at Madero has substantially lowered our Mexican production costs. Access to natural gas in 2014 would have reduced our Mexican operating costs by approximately $500,000. 6. The price of propane in Montana averaged $1.31 per gallon in 2014 and was a major cost item. Presently, we are paying $.59 per gallon. If our propane had cost $0.70 per gallon in 2014, we would have saved $165,000. 7. During 2014 we included $688,619 of “Mexican non-production expenses” in our costs. These costs included holding costs for the Los Juarez silver-antimony-gold property that was not in production, 90% of the expenses of the Puerto Blanco mill that was built for Los Juarez, and two months of metallurgical testing of Los Juarez concentrates at the Madero smelter.An all out effort will be made to bring this property into production in 2015. Our Bear River Zeolite operation realized a profit of $330,670 on sales of $2,169,619 and had non-cash depreciation costs of $221,230. It contributed $551,990 to corporate growth. Unlike antimony, pricing for zeolite was not an issue. Market growth is expected in animal feed, water filtration, soil amendments, remediation, and the oil and gas industries. The plant has a large excess capacity and can increase production with little capital cost. USAC is now an international, vertically- integrated company that provides antimony and zeolite from the mine to end users around the world. The Company has significant secure sources of raw materials and has always been a reliable domestic and international supplier.Our mission is to dominate the domestic antimony market. Sincerely, John Lawrence CEO and Chairman 5 HIGHLIGHTS 2014 All-Time Record Production Antimony Sales in Pounds USA Mexico Total Total Sales in Dollars $ Average price per pound $ 6 7 PRECIOUS METAL PRODUCTION Silver/Gold Montana Ounces Gold Shipped (Au) Ounces Silver Shipped (Ag) Revenues $ Mexico Ounces Gold Shipped (Au) Ounces Silver Shipped (Ag) Revenues $ Total Revenues $ BEAR RIVER ZEOLITE ZEOLITE PRODUCTION Tons Shipped Average Price Per Ton $ Gross Revenues $ Gross Profit $ 8 ANTIMONY OPERATIONS ANTIMONY MARKET The United States consumption of antimony was 24,000 metric tons or 52,910,400 pounds in 2013. Of this amount 35% went to metal products primarily storage batteries and ammunition:35% went to non-metal products including rubber, glass, and ceramics; and 30% went into flame retardants. The domestic market for USAC antimony products remained strong even though global prices deteriorated in a weak economic environment. In 2013, the world-wide production was 163,000 metric tons or 359,349,800 pounds. The Chinese control more than 90% of the world supply, and pricing can be volatile.Pricing of the metal is generally based on the London Metal Exchange average price C.I.F. Rotterdam per metric ton (a metric ton contains 2,204.6 pounds). Antimony oxide contains 83.1% antimony metal and it is typically our preferred product due to its premium pricing. 9 ANTIMONY LOGISTIC CONSIDERATIONS 1. Antimony deposits can be classified as “oxide”, “mixed oxide-sulfide”, or “sulfide.”Originally deposits are sulfide, but weathering near the surface oxidizes the sulfides to oxides. 2. Oxide deposits are the most common in Mexico, and include. Wadley, Soyatal, and parts of Guadalupe. At greater depths, these deposits may become “mixed oxide-sulfide” or “sulfide.”Oxide ores must be concentrated by hand-sorting and a variety of gravimetric methods. Problems include (1) recovery is normally only 45-50%, and (2) the concentrates are typically only 25-40%. 3. Sulfide deposits are more desirable,because they can be concentrated by flotation methods to make an 80-95% recovery and concentrates that contain 50-68% antimony. The company has two sulfide deposits in Mexico, Guadalupe and Los Juarez. 4. Antimony deposits can be classified by genesis. Wadley, Guadalupe, and Soyatal, are “mantos” or replacement layers in limestone beds. The other genetic types are intrusive pipes or “chimneys” Los Juarez and the Penasquito mine of Goldcorp in Zacetecas are pipes. Pipes are typically much larger deposits than mantos. 5. Smelter production at Madero is proportional to concentrate grade. With a higher feed grade, (1) furnace throughput increases, (2) recovery increases, (3) fuel costs go down, (4) slag disposal costs go down, and (5) flux costs go down. 6. When the Madero smelter began reducing crude antimony oxide to metal in Q3 and 4 of 2014, the recovery dropped to 80%. Subsequently this problem was solved and a substantial amount of that metal is being recovered during Q1 of 2015. 7. USAC is using a proprietary small furnace(“SRF”) designed for the processing of lower grade ores. The versatility of the furnace is excellent, but the throughput is typically only 1000 to 1500 ppd (pounds per day). USAC is building a larger furnace (“LRF”) which has a throughput of 22,000 ppd that processes feeds of more than 50% antimony such as Hillgrove and Guadalupe concentrates. Costs of processing in the LRF will be substantially less than in the SRFs. 8. The grade of the Mexican antimony is excellent and has allowed USAC to produce high quality antimony products. 9. Progress in Mexico has beenslower than anticipated due to: ● More than 2 months were spent running smelting tests on Los Juarez concentrates that cut smelter production. ● A natural gas pipeline that was supposed to be operational in 2013 was not completed until the end of Q3 2014. ● Permitting delays at Madero for additional furnaces delayed production. ● The time and costs of setting up operations in a foreign country. ● The delay in the startup of Los Juarez. Following are the capital expenditures for 2014: Division Operation Items $ Amount USAMSA Madero Furnaces, natural gas equipment “ Puerto Blanco Oxide circuit, float cells “ Los Juarez Metallurgy, equipment “ Los Juarez Property payments “ Soyatal Property payments “ Wadley Mill equipment BRZ Zeolite Line 1 equipment, dryer USAC Antimony and Precious metals Antimony and PM equipment Total $ In 2014, $688,619 was spent for “excess Mexican production expenses” that were included in the calculation of production costs. These costs were primarily holding costs and costs associated with metallurgical testing for Los Juarez which was not operated in 2014.They also included holding costs for the Puerto Blanco mill that was primarily built for Los Juarez. In 2014, USAC spent approximately an additional $500,000 more for propane than it would have spent for natural gas. The Hillgrove Mines agreement is expected to double antimony output in 2015 with no CAPEX costs. Although USAC will only receive 9.5% of the gross sales of antimony and gold, there are no market risks or mine development costs. 10 WADLEY MINE AND MILL, SAN LUIS POTOSI, MEXICO The Wadleyminehas produced more than 80% of the Madero smelter feed during 2014. During this time, reconfiguration and testing of thegravity mill has proceeded. All mining is by hand methods without the benefit of compressed air and explosives. At one time, Wadley was shipping up to 600 tons per month of hand sorted ore to Laredo, Texas. This amounted to approximately 5,000,000 ppy (pounds per year) of antimony. Currently, the operation is staffed by a crew that is intimately familiar with mining methods, mill recovery, and purchasing of ore. Contract miners have been increased from about 100 men in 2014 to 129 at the present time. With increased mechanization and explosives, this property could produce much more. We do not claim any reserves at Wadley as defined by the SEC. SOYATAL DISTRICT, QUERETARO, MEXICO USAC owns the Soyatal District mines. During 2014, Soyatal produced a small amount of DSO (direct shipping ore for the smelter) and concentrates from low grade and dumps. After sampling some of the extensive dumps, USAC has begun milling dumps in the 7-9% range with a recovery of almost 50%. The property is expected to become a substantial producer of low cost feed. USAC does not claim any reserves at Soyatal as defined by the SEC. GUADALUPE, ZACETECAS, MEXICO The Guadalupe mine is operated by a third party, “Grupo Roga”. During 2014, USAMSA gave Grupo Roga $116,456 in loans and advances bringing the total USAC investment to $605,737. USAMSA has the right to take over the mine without payments to Grupo Roga until USAC has recovered its investment. Alternatively, USAMSA can exercise its option to purchase the mine for $2,000,000 less its investment of $605,752 by making yearly payments of $100,000 until USAMSA recovers its investment and then paying the balance at $200,000 per year.Grupo Roga has developed the Santa Monica drift and is producing sulfide ore that is making a 60-66% sulfide concentrate at the Puerto Blanco mill. The mine holds an explosives permit received in Q1of 2014. Recently, USAMSA sent a compressor and loader to the property and repaired a LHD (underground mucker) to boost production. Guadalupe has the advantage of sulfide ore. A flotation mill located at the base of Sierra Guadalupe (the mine) would cut trucking costs by $35.00 per ton and is under consideration.USAC claims no reserves at Guadalupe as defined by the SEC. PUERTO BLANCO OXIDE/SULFIDE MILL, GUANAJUATO, MEXICO In 2014, the Puerto Blanco mill processed 1,284 tons of sulfide orefrom Guadalupe and 1,676 tons of oxide ore from Guadalupana and 458 tons of oxide ore from Soyatal. This constituted less than 10% of the mill capacity. CAPEX expenditures of $218,622included primarily the construction of the oxide circuit, the installation of cleaner flotation cells, converting 5 electric panels to distribution panels, construction of a wall, and limited work on the 500 ton mill. MADERO SMELTER, COAHUILA,MEXICO The Madero smelter produces very high quality antimony from Mexico. Our Mexican smelter capacity was increased by 50% with 4 more SRF furnaces in October 2014 for a total of 12 furnaces, at a cost of $714,816. A natural gas pipelinethatwill reduce our Mexican fuel costs by about 70% wasconnected in late September 2014 at a cost of approximately $1,800,000. Had the line been hooked up on time it would have saved the Company about $500,000 in 2014. Currently, five SRF’s and one LRF are being permitted and will be installed at the smelter to process Hillgrove concentrates. MONTANA SMELTER, THOMPSON FALLS, MONTANA The Montana smelter at the USAC corporate headquarters in Thompson Falls, Mt., processes feed from Canadian, Mexican and Australian sources, recovers precious metals, and makes finished antimony oxide and metal.We have applied for a permit for a warehouse for the Hillgrove production. 11 HILLGROVE MINES, PTY. LTD. ARMIDALE, AUSTRALIA USAC entered a purchase agreement with Hillgrove Mines Pty Ltd for 200 metric tons per month of 60% antimony concentrates that contain approximately 20 grams (0.64 ounces) of gold per metric ton. This amounts to approximately 3,000,000 pounds of antimony and 1,500 ounces of gold annually.Hillgrove is providing funding to USAC to expand its smelter capacity in Montana and Mexico. Construction has begun, and the initial containers of Hillgrove concentrates are now being processed. Upon Hillgrove’s election, the contract provides for additional expansion of the plant. USAC anticipates a 9.5% profit on sales. PRECIOUS METALS OPERATIONS LOS JUAREZ, QUERETARO, MEXICO Met-Mex Penoles, S.A. De C.V. explored a portion of the los Juarez deposit in the 1960’s but dropped the property due to metallurgical problems which USAC has been able to solve in 2014. Grupo Mexico is a neighbor to USAC on a part of the deposit. USAC has mapped and mined central parts of the mineralized zones of Los Juarez that appear to be vertical breccia pipes over a strike length of 3.5 kilometers with a maximum width of one kilometer. The mineralization is “open” on three sides and to depth. After milling3,500 metric tons of rock from the Mina Grande pit, the feed grade was determined to be approximately 0.789% antimony, 6.11 ounces of silver (189 grams), and 0.049 ounces of gold (1.52 grams) per metric ton. A metallurgical problem has kept the Los Juarez shut down. However, in 2014, after several years of research and hundreds of thousands of dollars, a process was perfected that will allow us to profitably process Los Juarez ore. A shallow but widespread drilling program was started in 2015 to identify the higher grade ore in the deposit. Permitting of the new process at Madero will begin shortly, and after equipment is moved from Montana, the Los Juarez operation will commence using the Puerto Blanco floatation mill. A cyanide tailings leach may be added to increase gold and silver recovery. Following the successful operation of the 150 tpd (tons per day) mill at Puerto Blanco and processing at Madero, an additional 500 ton per day mill will be completed and dedicated to Los Juarez ore at either Puerto Blanco or adjacent to the open pit at Los Juarez. CANADIAN SOURCE Precious metals will be recovered from an off-take agreement with a Canadian source and are sold back to the Canadian producer at a discount. HILLGROVE MINES PTY. LTD. Preparations are being made at our precious metal refinery in Montana to recover gold from Hillgrove concentrate. 12 ZEOLITE OPERATIONS During 2014, BRZ sales of $2,169,619 generated a profit of $330,671. Depreciation was $221,230, and the operation contributed $551,901 (EBITDA) to corporate growth. Following are the 2014 applications of BRZ: Application Percent by dollars Percent by tons Animal feed Water filtration Soil amendment Traction control Air filtration Oil and gas Home and miscellaneous Odor control Synthetic turf Absorption Remediation Litter Distribution Pest control Pigment Total The oil and gas industry could become a large application for BRZ zeolite for remediation of drill sites and well cement. CORPORATE INFORMATION UNITED STATES ANTIMONY CORPORATION PO Box 643 Thompson Falls, Montana 59873 Phone: 406-827-3523 Fax: 406-827-3543 E-mail: tfl3543@blackfoot.net NYSE MKT:TICKER SYMBOL“UAMY” www.usantimony.com and www.bearriverzeolite.com USAC BOARD OF DIRECTORS ● Gary Babbitt has over 30 years experience in mining law and contracts and is a graduate of the University of Chicago. ● John C. Lawrence, Geologist, Metallurgist graduated from the University of Wyoming and has more than 50 years of experience in oil and gas, and most phases of mining, milling, and smelting. ● Russell C. Lawrence, Physicist graduated from the University of Idaho where he worked in the Physics Department and later in all phases of construction. ● Hart W. Baits, Geologist graduated from the University of Oregon and has more than 30 years of experience as an exploration geologist with Western Gold Exploration and Mining Company, Inspiration Mining, Inc., Noranda, Anaconda Mining Company, McMaster University, and Bear Creek Mining Company. ● Whitney H. Ferer, Commodities Trader attended Colorado College has worked for 38 years in a 128-year old family owned trading company, Aaron Ferer & Sons Co. CORPORATE OFFICERS ● John Lawrence: President and CEO ● Russell C. Lawrence: Chemist, Executive Vice President Latin America ● John C. Gustavsen:Executive Vice President North America graduated from Rutgers and worked for Harshaw Chemical Company where he became President and produced more than 25,000,000 pounds per year of antimony oxide. ● Dan Parks: CPA, CFO graduated from University of Idaho and worked for Coopers and Lybrand, Pack River Lumber, and more than 30 years in his own accounting office. ● Matt Keane: Director Sales graduated from Mankato State University and was a building contractor and the owner of a building supply business. ● Alicia Hill: Corporate Secretary, Treasurer, and Controller 13 CORPORATE COUNSEL ● Paul Boyd, Stoel Rives, LLP, has practiced corporate and securities law for more than 30 years. He received his undergraduate degree from Stanford University and his law degree from Georgetown. MEXICAN COUNSEL ● Lexcorp Abogados AUDITORS ● Decoria, Maichel, & Teague MEXICAN ACCOUTANTS ● Ceballos Contadores TRANSFER AGENT ● Columbia Stock Transfer Company HEADQUARTRERS, MONTANA. ● Marilyn Sink: Plant Manager ● Lance Sink: Assistant Manager ● Matt Keane: Director Sales ● Tony Lyght: Maintenance Foreman MADERO SMELTER, COAHUILA MEXICO ● Russell C. Lawrence: Director ● Luis Valeriio Delgado: Smelter Manager ● Sixto Beserra: Chemist Smelter PUERTO BLANCO MILL, GUANAJUATO, MEXICO ● Jose Jesus Heriberto Torres Montes: Mill Manager & Ore Buyer LOS JUAREZ GROUP, QUERETARO, MEXICO ● Reynaldo Angles: Mine Manager Los Juarez WADLEY, SAN LUIS POTOSI, MEXICO ● Jesus Loera Rocha:Office Manager ● Salvador Lora Garcia:Mill Manager ● Juanito Rocha Candelario: Chief Ore Buyer ● Antonio Rocha Medina: Mine Manager MEXICAN SUPPORT TEAM ● Leo Jackson:Transportation, Negotiations ● Sergio Rebolledo Mota: Permitting BRZ ZEOLITE MINE, PRESTON, IDAHO ● Angie Bengtson: General Manager ● Gerardo Sanchez: Plant Manager ● Dave Cole: Mine Manager BRZ ZEOLITE SALES CANADA ● Brian Preddy: Lethbridge, Alberta, Ca.(403-715-0321) 14 Item 1.Description of Business General Explanatory Note:As used in this report, the terms "we," "us" and "our" are used to refer to United States Antimony Corporation and, as the context requires, its management. Some of the information in this Form 10-K contains forward-looking statements that involve substantial risks and uncertainties.You can identify these statements by forward-looking words as "may," "will," "expect," "anticipate," "believe," "estimate" and "continue," or similar words.You should read statements that contain these words carefully because they: ● discuss our future expectations; ● contain projections of our future results of operations or of our financial condition; and ● state other "forward-looking" information. History United States Antimony Corporation, or USAC, was incorporated in Montana in January 1970 to mine and produce antimony products.In December 1983, we suspended antimony mining operations but continued to produce antimony products from domestic and foreign sources. In April 1998, we formed United States Antimony SA de CV or USAMSA, to mine and smelt antimony in Mexico.Bear River Zeolite Company or BRZ, was incorporated in 2000, and it is mining and producing zeolite in southeastern Idaho.On August 19, 2005, USAC formed Antimonio de Mexico, S. A. de C. V. to explore and develop antimony and silver deposits in Mexico. Our principal business is the production and sale of antimony, silver, gold, and zeolite products. On May 16, 2012, we started trading on the NYSE MKT under the symbol UAMY. Overview Antimony Sales Although the volume of antimony (metal contained) sold increased in 2014 from 2013, a decrease in the average sales price of antimony (metal contained basis) of approximately $0.59 per pound saw our gross sales of antimony decrease $242,748, and our gross loss from antimony increased from a gross loss of $492,926 in 2013 to a gross loss of $703,474 in 2014. Overall, our sales of antimony (metal contained) were 1,727,804 lbs in 2014 compared to 1,579,182 in 2013, an increase of 9.4%.During 2014, the increased sales of our antimony products (approximately 148,000 lbs) from 2013 were due to an increase in volume of raw material received from our Canadian supplier. The raw material received from Mexico decreased from approximately 647,000 lbs in 2013 to 586,000 lbs in 2014.The 2014 decrease was due to a period of metallurgical testing and the installation of new furnaces and equipment.The total Mexico production in 2013 was approximately 684,000 lbs, an increase of approximately 84% from 2012. Zeolite Sales Our sales volume of zeolite in 2014 was less than 2013, and our average sales price per ton decreased by approximately $1, from $196.96 per ton to $195.83 per ton, a decrease of less than 1%.The decrease in price was primarily due the mix of products sold.During 2014, total sales of zeolite decreased approximately $33,000, and the gross profit decreased from $451,956 in 2013 to $364,133 in 2014 due to increased operating and raw material costs.During 2014, sales of zeolite decreased approximately 1% from 2013. During 2013, sales of zeolite decreased approximately 8.3% from 2012. 15 Precious Metals Sales (See schedule in Chairman’s letter for details of precious metals sales) Antimony Division Our antimony smelter and precious metals plant is located in the Burns Mining District of Sanders County, Montana, approximately 15 miles west of Thompson Falls, MT. We hold 2 patented mill sites where the plant is located.We have no "proven reserves" or "probable reserves" of antimony, as these terms are defined by the Securities and Exchange Commission.Environmental restrictions preclude mining at this site. Mining was suspended in December 1983, because antimony could be purchased more economically from foreign sources. For 2014, and since 1983, we depended on foreign sources for raw materials, and there are risks of interruption in procurement from these sources and/or volatile changes in world market prices for these materials that are not controllable by us.We have developed sources of antimony in Mexico but we are still partially reliant on foreign companies for raw material. We expect more raw materials from our own properties for 2015 and later years. We continue working with suppliers in North America, Central America, Europe, Australia, and South America. We currently own 100% of the common stock, equipment, and the lease on real property of United States Antimony, Mexico S.A. de C.V. or USAMSA, which was formed in April 1998.We currently own 100% of the stock in Antimony de Mexico SA de CV (AM) which owns the San Miguel concession of the Los Juarez property.USAMSA has three divisions (1) the Madero smelter in Coahuila that started expanded operations in late 2012, (2) the Puerto Blanco flotation mill and oxide circuit in Guanajuato that started operating on a test basis in late 2012, and (3) mining properties that include the Los Juarez mineral deposit with concessions in Queretaro, the Wadley mining concession, and the Soyatal property and mineral deposit. In our existing operations in Montana, we produce antimony oxide, sodium antimonate, antimony metal, and precious metals.Antimony oxide is a fine, white powder that is used primarily in conjunction with a halogen to form a synergistic flame retardant system for plastics, rubber, fiberglass, textile goods, paints, coatings and paper.Antimony oxide is also used as a color fastener in paint, as a catalyst for production of polyester resins for fibers and film, as a catalyst for production of polyethelene pterathalate in plastic bottles, as a phosphorescent agent in fluorescent light bulbs, and as an opacifier for porcelains.Sodium antimonate is primarily used as a fining agent (degasser) for glass in cathode ray tubes and as a flame retardant.We also sell antimony metal for use in bearings, storage batteries and ordnance. We estimate (but have not independently confirmed) that our present share of the domestic market and international market for antimony oxide products is approximately 4% and less than 1%, respectively.We are the only significant U.S. producer of antimony products, while China supplies 92% of the world antimony demand.We believe we are competitive both domestically and world-wide due to the following: ● We have a reputation for quality products delivered on a timely basis. ● We are a non-Chinese producer of antimony products. ● We have two of the three operating antimony smelters in North and Central America. ● We are the sole domestic producer of antimony products. ● We can ship on short notice to domestic customers. ● We are vertically integrated, with raw materials from our own mines, mills, and smelter in Mexico, along with the raw materials from exclusive supply agreements we have with numerous ore and raw material suppliers. ● As a vertically integrated company, we will have more control over our raw material costs. Following is a three year schedule of our antimony sales: Schedule of Antimony Sales Metal Average Year Contained $ Price/Lb $ 16 Concentration of Sales: During the three years ended December 31, 2014, the following sales were made to our three largest customers: Sales to Three For theYear Ended Largest Customers December 31, 2014 December 31, 2013 December 31, 2012 Alpha Gary Corporation $ $ $ East Penn Manufacturing Inc $ General Electric - Kohler Corporation Polymer Products Inc. - - $ $ $ % of Total Revenues % % % While the loss of one of our three largest customers would be a problem in the short term, we have numerous requests from potential buyers that we cannot fill, and we could quickly, in the present market conditions, be able to replace the lost sales.Loss of all three of our largest customers would be more serious and may affect our profitability. Marketing:We employ full-time marketing personnel and have negotiated various commission-based sales agreements with other chemical distribution companies. Antimony Price Fluctuations:Our operating results have been, and will continue to be, related to the market prices of antimony metal, which have fluctuated widely in recent years.The volatility of prices is illustrated by the following table, which sets forth the average prices of antimony metal per pound, as reported by sources deemed reliable by us. USA Rotterdam Sales Average Average Average Year Price/Lb Price/Lb Price/Lb $ Antimony metal prices are determined by a number of variables over which we have no control.These include the availability and price of imported metals, the quantity of new metal supply, and industrial and commercial demand.If metal prices decline and remain depressed, our revenues and profitability may be adversely affected. We use various antimony raw materials to produce our products.We currently obtain antimony raw material from sources in North America, Mexico, Europe, South America, Central America, and Australia. 17 Zeolite Division We own 100% of Bear River Zeolite Company, (BRZ), an Idaho corporation that wasincorporated on June 1, 2000.BRZ has a lease with Webster Farm, L.L.C. that entitles BRZ to surface mine and process zeolite on property located near Preston, Idaho, in exchange for a royalty payment.In 2010 the royalty was adjusted to $10 per ton sold.The current minimum annual royalty is $60,000.In addition, BRZ has more zeolite on U.S. Bureau of Land Management land.A company controlled by the estate of Al Dugan, a significant stockholder and, as such, an affiliate of USAC, receives a payment equal to 3% of net sales on zeolite products. William Raymond and Nancy Couse are paid a royalty that varies from $1 to $5 per ton.On a combined basis, royalties vary from 8%-13%.BRZ has constructed a processing plant on the property and it has improved its productive capacity. In addition to a large amount of fully depreciated equipment that has been transferred from the USAC division, we have spent approximately $3,516,000 to purchase and construct the processing plant as of December 31, 2014. We have no "proven reserves" or "probable reserves" of zeolite, as these terms are defined by the Securities and Exchange Commission. "Zeolite" refers to a group of industrial minerals that consist of hydrated aluminosilicates that hold cations such as calcium, sodium, ammonium, various heavy metals, and potassium in their crystal lattice.Water is loosely held in cavities in the lattice.BRZ zeolite is regarded as one of the best zeolites in the world due to its high CEC of approximately 180 meq/100 gr., its hardness and high clinoptilolite content, its absence of clay minerals, and its low sodium content.BRZ's zeolite deposits’ characteristics which the mineral useful for a variety of purposes including: ● Soil Amendment and Fertilizer.Zeolite has been successfully used to fertilize golf courses, sports fields, parks and common areas, and high value agricultural crops ● Water Filtration.Zeolite is used for particulate, heavy metal and ammonium removal in swimming pools, municipal water systems, fisheries, fish farms, and aquariums. ● Sewage Treatment.Zeolite is used in sewage treatment plants to remove nitrogen and as a carrier for microorganisms. ● Nuclear Waste and Other Environmental Cleanup.Zeolite has shown a strong ability to selectively remove strontium, cesium, radium, uranium, and various other radioactive isotopes from solution.Zeolite can also be used for the cleanup of soluble metals such as mercury, chromium, copper, lead, zinc, arsenic, molybdenum, nickel, cobalt, antimony, calcium, silver and uranium. ● Odor Control.A major cause of odor around cattle, hog, and poultry feed lots is the generation of the ammonium in urea and manure.The ability of zeolite to absorb ammonium prevents the formation of ammonia gas, which disperses the odor. ● Gas Separation.Zeolite has been used for some time to separate gases, to re-oxygenate downstream water from sewage plants, smelters, pulp and paper plants, and fish ponds and tanks, and to remove carbon dioxide, sulfur dioxide and hydrogen sulfide from methane generators as organic waste, sanitary landfills, municipal sewage systems and animal waste treatment facilities. ● Animal Nutrition.Feeding up to 2% zeolite increases growth rates, decreases conversion rates, prevents worms, and increases longevity. ● Miscellaneous Uses.Other uses include catalysts, petroleum refining, concrete, solar energy and heat exchange, desiccants, pellet binding, horse and kitty litter, floor cleaner and carriers for insecticides, pesticides and herbicides. 18 Environmental Matters Our exploration, development and production programs conducted in the United States are subject to local, state and federal regulations regarding environmental protection.Some of our production and mining activities are conducted on public lands.We believe that our current discharge of waste materials from our processing facilities is in material compliance with environmental regulations and health and safety standards.The U.S. Forest Service extensively regulates mining operations conducted in National Forests.Department of Interior regulations cover mining operations carried out on most other public lands.All operations by us involving the exploration for or the production of minerals are subject to existing laws and regulations relating to exploration procedures, safety precautions, employee health and safety, air quality standards, pollution of water sources, waste materials, odor, noise, dust and other environmental protection requirements adopted by federal, state and local governmental authorities.We may be required to prepare and present data to these regulatory authorities pertaining to the effect or impact that any proposed exploration for, or production of, minerals may have upon the environment.Any changes to our reclamation and remediation plans, which may be required due to changes in state or federal regulations, could have an adverse effect on our operations.The range of reasonably possible loss in excess of the amounts accrued, by site, cannot be reasonably estimated at this time. We accrue environmental liabilities when the occurrence of such liabilities is probable and the costs are reasonably estimable. The initial accruals for all our sites are based on comprehensive remediation plans approved by the various regulatory agencies in connection with permitting or bonding requirements. Our accruals are further based on presently enacted regulatory requirements and adjusted only when changes in requirements occur or when we revise our estimate of costs to comply with existing requirements. As remediation activity has physically commenced, we have been able to refine and revise our estimates of costs required to fulfill future environmental tasks based on contemporaneous cost information, operating experience, and changes in regulatory requirements. In instances where costs required to complete our remaining environmental obligations are clearly determined to be in excess of the existing accrual, we have adjusted the accrual accordingly. When regulatory agencies require additional tasks to be performed in connection with our environmental responsibilities, we evaluate the costs required to perform those tasks and adjust our accrual accordingly, as the information becomes available. In all cases, however, our accrual at year-end is based on the best information available at that time to develop estimates of environmental liabilities. Antimony Processing Site We have environmental remediation obligations at our antimony processing site near Thompson Falls, Montana ("the Stibnite Hill Mine Site").We are under the regulatory jurisdiction of the U.S. Forest Service and subject to the operating permit requirements of the Montana Department of Environmental Quality. At December 31, 2014, we have accrued $100,000 to fulfill our environmental responsibilities. BRZ During 2001, we recorded a reclamation accrual for our BRZ subsidiary, based on an analysis performed by us and reviewed and approved by regulatory authorities for environmental bonding purposes.The accrual of $7,500 represents the our estimated costs of reclaiming, in accordance with regulatory requirements, the acreage disturbed by our zeolite operations remains unchanged at December 31, 2014. General Reclamation activities at the Thompson Falls Antimony Plant have proceeded under supervision of the U.S. Forest Service and Montana Department of Environmental Quality.We have complied with regulators' requirements and do not expect the imposition of substantial additional requirements. We have posted cash performance bonds with a bank and the U.S. Forest Service in connection with our reclamation activities. We believe we have accrued adequate reserves to fulfill our environmental remediation responsibilities as of December 31, 2014.We have made significant reclamation and remediation progress on all our properties over thirty years and have complied with regulatory requirements in our environmental remediation efforts. 19 Employees As of December 31, 2014, we employed 27 full-time employees in Montana.In addition, we employed 16 people at our zeolite plant in Idaho, and more than 40 employees at our mining, milling and smelting operation in Mexico.We have more than 130 non-employee workers at our Wadley mining concession. The number of full-time employees may vary seasonally.None of our employees are covered by any collective bargaining agreement. Other We hold no material patents, licenses, franchises or concessions, however we consider our antimony processing plants proprietary in nature. We are subject to the requirements of the Federal Mining Safety and Health Act of 1977, the Occupational Safety and Health Administration's regulations, requirements of the state of Montana and the state of Idaho, federal and state health and safety statutes and Sanders County, Montana and Franklin County, Idaho health ordinances. Item 1ARisk Factors There may be events in the future that we are not able to accurately predict or over which we have no control.The risk factors listed below, as well as any cautionary language in this report, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. If we were liquidated, our common stockholders could lose part, or all, of their investment. In the event of our dissolution, the proceeds, if any, realized from the liquidation of our assets will be distributed to our stockholders only after the satisfaction of the claims of our creditors and preferred stockholders.The ability of a purchaser of shares to recover all, or any portion, of the purchase price for the shares, in that event, will depend on the amount of funds realized and the claims to be satisfied by those funds. We may have unasserted liabilities for environmental reclamation. Our research, development, manufacturing and production processes involve the controlled use of hazardous materials, and we are subject to various environmental and occupational safety laws and regulations governing the use, manufacture, storage, handling, and disposal of hazardous materials and some waste products. The risk of accidental contamination or injury from hazardous materials cannot be completely eliminated.In the event of an accident, we could be held liable for any damages that result and any liability could exceed our financial resources.We also have one ongoing environmental reclamation and remediation projects at our current production facility in Montana.Adequate financial resources may not be available to ultimately finish the reclamation activities if changes in environmental laws and regulations occur, and these changes could adversely affect our cash flow and profitability.We do not have environmental liability insurance now, and we do not expect to be able to obtain insurance at a reasonable cost.If we incur liability for environmental damages while we are uninsured, it could have a harmful effect on our financial condition and results of operations. The range of reasonably possible losses from our exposure to environmental liabilities in excess of amounts accrued to date cannot be reasonably estimated at this time. We have accruals for asset retirement obligations and environmental obligations. We have accruals totaling $255,190 on our balance sheet at December 31, 2014, for our environmental reclamation responsibilities and estimated asset retirement obligations. If we are not able to adequately perform these activities on a timely basis, we could be subject to fines and penalties from regulatory agencies. Item 1BUnresolved Staff Comments There are no unresolved staff comments from the Securities and Exchange Commission at December 31, 2014. 20 Item 2 Description of Properties Antimony Division Our antimony smelter and precious metals plant is located in the Burns Mining District, Sanders County, Montana, approximately 14 miles west of Thompson Falls on Montana Highway 471. This highway is asphalt, and the property is accessed by cars and trucks. The property includes two five-acre patented mill sites that are owned in fee-simple by us. The claims are U. S. Antimony Mill Site No. 1 (Mineral Survey 10953) and U. S. Antimony Mill Site No. 2 (Mineral Survey 10953).We have been paying Sanders County property taxes on three patented mill site claims intheBurns Mining District of Montana since 1969 when we purchased the originalblock of claims. USAC was the registered owner of the claims at the Sanders County Courthouse.The claims include the Station Mill Site (4.994 acres), Excelsior Mill Site (4.972 acres), and the Mammoth Mill Site (5.000 acres) Patent Survey No. 9190A. We discovered that the BLM cancelled the patents on January 12, 2000, because “the claims were not filed with the BLM in accordance with the FLPMA and are deemed to be abandonedand void by operation of law.” Neither we, nor the Sanders County Court House, were ever notified of this decision, and we continue to pay taxes. Although we do not believe that this taking is valid, it does not have a substantial impact on us or our results of operations. The U. S. Antimony Mill Sites were used to run a flotation mill and processing plant for antimony that we mined on adjacent claims that have been sold. Presently, we run a smelter that includes furnaces of a proprietary design to produce antimony metal, antimony oxide, and various other products. We also run a precious metals plant. The facility includes 6 buildings and our main office. There are no plans to resume mining on the claims that have been sold or abandoned, although the mineral rights have been retained on many of the patented mining claims. The U. S. Forest Service and Montana Department of Environmental Quality have told us that the resumption of mining would require an Environmental Impact Statement, massive cash bonding, and would be followed by years of law suits. The mill site is serviced with three-phase electricity from Northwest Power, and water is pumped from a well. We claim no reserves on any of these properties. 21 Antimony mining and milling operations in the U.S. were curtailed during 1983 due to continued declines in the price of antimony.We are currently purchasing foreign raw antimony materials and producing our own raw materials from our properties in Mexico.We continue to produce antimony metal, oxide, sodium antimonite, and precious metals from our processing facility near Thompson Falls, Montana. MINE PROPERTIES LOS JUAREZ GROUP We hold properties that are collectively called the “Los Juarez” property, in Queretaro, as follows: 1. San Miguel I and II are being purchased by a USAC subsidiary, Antimonio de Mexico, S. A. de C. V (AM), for $1,480,500. To date, we have paid $1,238,500 on the property, and have incurred significant permitting costs. The property consists of 40 hectares. 2. San Juan I and II are concessions owned by AM and include 466 hectares. 3. San Juan III is held by a lease agreement by AM in which we will pay a 10% royalty, based on the net smelter returns from another USAC Mexican subsidiary, named United States Antimony Mexico, S. A. de C. V. or USAMSA.It consists of 214 hectares. The concessions collectively constitute 720 hectares. The claims are accessed by roads that lead to highways. 22 23 Part of the USAC Mexican property, including San Miguel I, II and part of San Juan III, was originally drilled by the Penoles Company in 1970, when antimony metal prices were high. They did not proceed with the property, due to the complex metallurgy of antimony. Subsequently, the Mexican Government did additional work and reported a deposit of mineralized material of 1,000,000 metric tons (mt) grading 1.8% antimony and 8.1 ounces of silver per metric ton (opmt) in Consejo de RecursosMinerales (Publicacion M-4e). Such a report does not qualify as a comprehensive evaluation, such as a final or bankable feasibility study that concludes legal and technical viability, and economic feasibility.The Securities and Exchange Commission does not recognize this report, and we claim no reserves. The mineralized zone is a classic jasperoid-type deposit in the Cretaceous El Doctor Limestone. The mineralization is confined to silicified jasperiod pipes intruded upwards in limestone. The zone strikes north 70 degrees west. The dimension of the deposit is still conjectural. However, the strike length of the jasperoid is more than 3,500 meters. The mineralization is typically very fine-grained stibnite with silver and gold.It is primarily sulfide in nature due to its encapsulation in silica. The mining for many years will be by open pit methods. Eventually it will be by underground methods. At the present time, mining has included hauling dump rock and rock from mine faces. 24 SOYATAL MINING DISTRICT, PINAL DE AMOLES, QUERETARO, MEXICO In prior years, USAC, through USAMSA, had a supply agreement with Pinar de Amores S. A. de C. V. (Pinar) on four concessions in the Soyatal Mining District in the State of Queretaro, totaling 283 hectares. The concessions are the Chihuahua and the three Fox-1s. Part of this supply agreement was an option to purchase the properties for $1,500,000 in total payments.At December 31, 2012, we signed a revised agreement to exercise our option to purchase the mine properties, and we recorded the transaction in our general ledger and reported it in our financial statements for the year ended December 31, 2013.The basic agreement is that we will pay $1,500,000 in total payments for the property, payable at the rate of $200,000 per year through January 2, 2020, with a final payment of $100,000 due on January 2, 2021.During the year ended 2013 and prior, we made advance payments to Pinar for direct shipping rock and mine improvements.At December 31, 2013, we calculated that we had over advanced Pinar (due to recovery) on a metal contained basis by $420,411. This amount will be applied to the annual payments due at the rate of $100,000 per year until used. Reportedly, the Soyatal District was the third largest producer of antimony in Mexico. U. S. Geological Survey Bulletin 960-B, 1948, Donald E. White, Antimony Deposits of Soyatal District, State of Queretaro, Mexico records the production from 1905-1943 at 25,600 tons of antimony metal content. In 1942, the mines produced ore containing 1,737 tons of metal, and in 1943, they produced ore containing 1,864 tons of metal. This mining was performed primarily all by hand labor, with no compressors or trammers, and the ore was transported by mules, in sacks, to the railroad. Recoveries were less than 40% of the values. Mining continued throughout World War II. Mr. White remarks p. 84 and 85, “In the Soyatal Mines, as in practically all antimony mines, it is difficult to estimate the reserves, for the following reasons: ● The individual deposits are so extremely irregular in size, shape, and grade that the amount of ore in any one of them is unknown until the ore has been mined. ● As only the relatively high grade shipping ore is recovered, the ore bodies are not systematically sampled and assayed…The total reserves are thus unknown and cannot be estimated accurately, but they probably would suffice to maintain a moderate degree of activity in the district for at least 10 years. The mines may even contain enough ore (mineralized deposit) to equal the total past production.” Minimal ore, primarily through hand mining and sorting methods, has continued at the Soyatal properties since 1943.We do not claim any reserves at Soyatal as defined by the SEC. USAMSA PUERTO BLANCO FLOTATION MILL, GUANAJUATO, MEXICO During the fourth quarter of 2014, cleaner flotation machines were added the flotation mill at San Luis de la Paz (Puerto Blanco), Guanajuato, Mexico. All of the permits to construct and operate the plant have been obtained. The flotation plant has a capacity of 140 metric tons per day. It includes a 30” x 42” jaw crusher, a 4’x 8’ double- deck screen, a 36” cone crusher, an 8’x 36” Harding type ball mill, and eight No. 24 Denver sub A type flotation machines, an 8’ disc filter, front end loaders, tools and other equipment. The flotation circuit is used for the processing of rock from Los Juarez, Guadalupe, and other properties.We are in the process of installing a 400 to 450 metric tons per day flotation mill that will be dedicated to processing ore from our Los Juarez property. The crushing equipment currently in place is adequate for both flotation mills. 2014, less than 10% of the mill’s capacity was utilized.An oxide circuit was added to the plant in 2013 and 2014 to mill oxide ores from Soyatal and other properties. It includes a vertical shaft impactor, 3 ore bins, 8 conveyors, a 4’ x 6’ high frequency screen, jig, 8 standard concentrating tables, 5 pumps, sand screw and two buildings. The capacity of the oxide circuit is 50 tons per day. USAMSA MADERO SMELTER, ESTACION MADERO, PARRAS DE LA FUENTE, COAHUILA, MEXICO. USAC, through its wholly owned subsidiary, USAMSA, owns and operates a smelting facility at Estacion Madero, in the Municipio of Parras de la Fuente, Coahuila, Mexico. The property includes 13.48 hectares. Twelve furnaces were operating by the end of 2014. Other equipment includes cooling ducting, dust collectors, scrubber, laboratory, warehouse, slag vault, stack, jaw crusher, screen, hammer mill, and a 3.5’ x 8’ rod mill. The plant has a feed capacity of five to six metric tons of direct shipping ore or concentrates per day, depending on the quality of the feedstock.If the feedstock is in the mid-range of 45% antimony, the smelter could produce approximately 1.8 MM lbs of contained antimony annually. Concentrates from our flotation plant, and hand-sorted ore from Mexico sources and other areas, are being processed. The Madero production is shipped to our Montana plant to produce finished Antimony products and other derivative by-products. Access to the plant is by road and railroad. Set forth below are location maps: 25 ZEOLITE DIVISION Location This property is located in the southeast corner of Idaho, approximately seven miles east of Preston, Idaho, 34 miles north of Logan, Utah, 79 miles south of Pocatello, Idaho, and100 miles north of Salt Lake City, Utah. The mine is located in the N ½ of section 10 and the W ½ of section 2, section 3, and the E ½ section 4, Township 15, Range 40 East of the Boise Meridian, Franklin County, Idaho. The plant and the initial pit are located on the Webster Farm, L.L.C., which is private land. Transportation The property is accessed by seven miles of paved road and about l mile of gravel road fromPreston, Idaho. Preston is near the major north-south Interstate Highway 15 to Salt Lake City or Pocatello. Several Union Pacific rail sidings may be available to the mine. Bonida is approximately 25 miles west of the mine and includes acreage out of town where bulk rock could be stored, possibly in existing silos or on the ground. Three-phase power is installed at this abandoned site.Finished goods can also be shipped from the Franklin County Grain Growers feed mill in the town of Preston on the Union Pacific Railroad. The Burlington Northern Railroad can be accessed at Logan, Utah. 26 Location Map 27 Property and Ownership BRZ leases 320 acres from the Webster Farm, L.L.C. The term of the lease is 15 years and it began on March 1, 2010. This includes the mill site and zeolite in the area of the open pit. The property is the NW ¼ and W ½ of the SW ¼ of section 3 and the N ½ of the W ¼ of section 10, Township 15 South, Range 40 East of the Boise Meridian, Franklin County, Idaho. The lease requires a payment of $10.00 per ton plus an additional annual payment of $10,000 on March 1st of each year. In addition, there are two other royalty holders. Nick Raymond and the estate of George Desborough each have a graduated royalty of $1.00 per ton to $5.00 per ton, depending on the sale price. The balance of the property is on Bureau of Land Management property and includes 480 acres held by 24, 20-acre Placer claims. Should we drop our lease with Webster Farms LLC., we will retain these placer claims as follows: BRZ 1IMC 185308 BRZ 2IMC 185309 BRZ 3IMC 185310 BRZ 4IMC 185311 BRZ 5IMC 185312 BRZ 6IMC 185313 BRZ 7IMC 185314 BRZ 8IMC 185315 BRZ 9IMC 185316 BRZ 10IMC 185317 BRZ 11IMC 185318 BRZ 12IMC 185319 BRZ 20IMC 186183 BRZ 21IMC 186184 BRZ 22IMC 186185 BRZ 23IMC 186186 BRZ 24IMC 186187 BRZ 25IMC 186188 BRZ 26IMC 186189 BRZ 27IMC 186190 BRZ 28IMC 186191 BRZ 29IMC 186192 BRZ 30IMC 186193 BRZ 31IMC 186194 28 Geology The deposit is a very thick, sedimentary deposit of zeolitized volcanic ash of Tertiary age known as the Salt Lake Formation. The sedimentary interval in which the clinoptilolite occurs is more than 1000 feet thick in the area. Thick intervals of the zeolite are separated by thin limestone and sandstone beds deposited in the freshwater lake where the volcanic ash accumulated. The deposit includes an 800- foot mountain. Zeolite can be sampled over a vertical extent of 800 feet and on more than 700 acres. The current pit covers more than 3 acres.Despite the apparentsize of the deposit, we claim no reserves. Exploration, Development, and Mining Exploration has been limited to the examination and sampling of surface outcrops and mine faces. Mining Methods Depending on the location, the zeolite is overlain by 1 to 12 feet of zeolite-rich soil. On the ridges, the cover is very little, and in the draws the soil is thicker. The overburden is stripped using a tractor dozer, currently a Caterpillar D-8K. It is moved to the toe of the pit, and will eventually be dozed back over the pit for reclamation. Although near-surface rock is easily ripped, it is more economical to drill and blast it.Breakage is generally good. Initial benches were 20 to 30 foot, and each bench is accessed by a road. Haulage is over approximately 4,000 foot of road on an uphill grade of 2.5% to the mill. On higher benches, the grade will eventually be downhill. Caterpillar 769 B rock trucks are being used. They haul 18 to 20 tons per load, and the cycle time is about 30 minutes. With the trucks and the other existing equipment, the mine is capable of producing 80 tons per hour. MILLING Primary Crusher The primary crushing circuit is a conventional closed circuit, utilizing a Stephens-Adamson 42” x 12’ apron feeder, Pioneer 30” x 42” jaw crusher, Nordberg standard 3’ cone crusher, a 5’ by 12’double deck Kohlberg screen, and has a self-cleaning dust collector. The rock is crushed to minus 1 inch and the circuit has a rated capacity of more than 50 tons per hour. Dryer There are two dryer circuits, one for lines one and two, and one for the Raymond mill. The dryer circuits include one 50 ton feed bin, and each dryer has a conveyor bypass around each dryer, a bucket elevator, and a dry rock bin. The dryers are 25 feet long, 5 feet in diameter and are fired with propane burners rated at 750,000 BTUs. One self-cleaning bag house services both dryers. Depending on the wetness of the feed rock, the capacity is in the range of 10 tons per hour per dryer. During most of the year, the dryers are not run. Coarse Products Circuit There are two lines to produce coarse products: ● Line 1 is a closed circuit with a 100 HP vertical shaft impactor and a 5 deck Midwestern multivibe screen. ● Line 2 includes a Jeffries 30” by 24” 60 HP hammer mill in a closed circuit with two 5’ x 12’ triple deck Midwestern Multi Vibe high frequency screens. The circuits also include bucket elevators, (3) 125 ton capacity product silos, a 6 ton capacity Crust Buster blender, augers, Sweco screens, and dust collectors. 29 Fine Products Circuit The fine products circuit is in one building and it includes (2) 3.5’ x 10.5’ Derrick 2 deck high frequency (3450 RPM) screens and various bucket elevators, augers, bins, and Sweco screens for handling product. Depending on the screening sizes, the plants can generate approximately 150 tons of granules and 125 tons of fines per 24-hour day. Raymond Mill Circuit The Raymond mill circuit includes a 6058 high-side Raymond mill with a double whizzer, dust collector, two 100 ton product silos, feed bin, conveyors, air slide, bucket elevators, and control booth. The Raymond mill has a rated capacity of more than 10 tons per hour. Item 3Legal Proceedings USAC is not a party to any material pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer or affiliate of USAC and no owner of record or beneficial owner of more than 5.0% of our securities or any associate of any such director, officer or security holder is a party adverse to USAC or has a material interest adverse to USAC in reference to pending litigation. Item 4Mine Safety Disclosures The information concerning mine safety violations or other regulatory matters required by section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act and Item 104 of Regulation S-K is included in Exhibit 95 to this Annual Report. PART II Item 5Market for Common Equity and Related Stockholder Matters Currently, our common stock is traded on the NYSE-MKT under the symbol UAMY.Prior to May 16, 2012, our common stock was traded over the Counter Bulletin Board ("OTCBB") under the symbol "UAMY.OB."The following table sets forth the range of high and low bid prices as reported for the periods indicated.The quotations were taken from a website available to the public, and generally believed to be accurate. The quoted prices may not necessarily represent actual transactions. High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter 30 The approximate number of holders of record of our common stock at March 16, 2015, is 2,500. We have not declared or paid any dividends to our stockholders during the last five years and do not anticipate paying dividends on our common stock in the foreseeable future.Instead, we expect to retain earnings for the operation and expansion of our business. Item 6Selected Financial Data December 31, Balance Sheet Data: Current assets $ Property, plant, and equipment-net Restricted cash Other assets Total assets $ Current liabilities $ Long-term debt, net of current portion Hillgrove advances payable Stock payable to directors for services - Asset retirment obligations and accrued reclamation costs Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ Income Statement Data: Revenues $ Cost of revenues Operating expenses Other (income) expense Total expenses Income (loss) before income taxes ) ) ) Income tax benefit (expense) - ) ) ) Net income (loss) $ ) $ ) $ ) $ Per Share Data: Net income (loss) per share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average shares outstanding: Basic Diluted 31 Item 7Management's Discussion and Analysis or Plan of Operations Certain matters discussed are forward-looking statements that involve risks and uncertainties, including the impact of antimony prices and production volatility, changing market conditions and the regulatory environment and other risks. Actual results may differ materially from those projected. These forward-looking statements represent our judgment as of the date of this filing. We disclaim, however, any intent or obligation to update these forward-looking statements. Results of Operations by Division Antimony - Combined USA and Mexico Lbs of Antimony Metal USA Lbs of Antimony Metal Mexico: Total Lbs of Antimony Metal Sold Average Sales Price/Lb Metal $ $ $ Net income (loss)/Lb Metal $ ) $ ) $ ) Gross antimony revenue - net of discount $ $ $ Precious metals revenue Production costs - USA ) ) ) Product cost - Mexico ) ) ) Direct sales and freight ) ) ) General and administrative - operating ) ) ) Excess Mexico production costs ) ) ) General and administrative - non-operating ) ) ) Non-operating gains Net interest ) EBITDA ) ) ) Income taxes ) ) Depreciation & amortization ) ) ) Net income (Loss) - antimony $ ) $ ) $ ) Zeolite Tons sold Average Sales Price/Ton $ $ $ Net income (Loss)/Ton $ $ $ Gross zeolite revenue $ $ $ Production costs ) ) ) Direct sales and freight ) ) ) Royalties ) ) ) General and administrative - operating ) ) ) General and administrative - non-operating ) ) ) Gain on sale of equipment Net interest ) ) EBITDA Depreciation ) ) ) Net income- Zeolite $ $ $ Company-wide Gross revenue $ $ $ Production costs ) ) ) Other operating costs ) ) ) General and administrative - non-operating ) ) ) Non-operating gains Net interest ) EBITDA ) ) Income tax benefit (expense) ) ) Depreciation & amortization ) ) ) Net income(Loss) $ ) $ ) $ ) 32 Excess Mexico production costs During the three year period ending December 31, 2014, we incurred excess production costs at our Mexico operations.At the beginning of each year, management determined a standard, or expected, cost to produce antimony products for shipment to Montana for further processing. For 2014, 2013, and 2012, the standard costs per pound was $4.45, $4.04, and $4.51, respectively.The production costs above the standard costs were calculated and reported in the above schedule of results of operations by division as “excess Mexico production costs”, which were $688,619, $1,095,839, and 678,053 in 2014, 2013, and 2012, respectively. The excess Mexico production costs are primarily due to holding costs from inactivity at the Los Juarez mine and the Puerto Blanco mill, and the loss of production at the Madero smelter from metalurgical testing and experimenting with various production methods and formulas. Overview Our cost of production was elevated for the years ended December 31, 2013 and 2014, because we were starting a major mining and production facility in Mexico.The same workers responsible for production were also a significant part of building and testing the manufacturing plants and equipment at Puerto Blanco and Madero, Mexico, which resulted in costs that won’t be incurred when construction and testing is complete.To a lesser degree, we incurred similar costs at our plant in Thompson Falls, Montana.In Mexico, there will still be some overlapping costs in the first six months of 2015 because the smelter is in the process of a major expansion in its physical plant.The production from Mexico should be significantly greater for 2015 than 2014 once the plant expansion is complete. The non-cash expense items totaled $908,172 for 2014 and included $780,782 for depreciation and amortization, $(2,390) for accretion, and $125,000 for director compensation. The non-cash expense items totaled $1,076,229 for 2013 and included $688,738 for depreciation and amortization, $8,040 for accretion, $150,000 for director compensation, and $229,451 for an increase in the valuation allowance for deferred income taxes. We are producing and buying raw materials, which will allow us to ensure a steady flow of products for sale.Our smelter at Madero, Mexico, was producing a significant portion of our raw materials in 2014.We will still purchase raw materials from suppliers for our smelter in Montana. Lbs of Antimony Mexico Prodution Activity: Metal Contained Direct Shipping Ore (DSO) Wadley property Guadalupana area Miscellaneous mines Concentrate from Mill Guadalupe Soyatal Total Lbs delivered to Madero We have completed installation of a natural gas pipeline to replace propane as the fuel used in our Mexico smelter.The pipeline was finished in the fourth quarter of 2014.We expect the pipeline will reduce our smelter fuel cost by approximately 75%.Our smelter fuel cost (propane) in Mexico was approximately $700,000 for 2013 and $690,000 using 8 furnaces for the first nine months of 2014.Our natural gas cost was approximately $125,000 using 12 furnaces for the fourth quarter of 2014. We are proceeding with the installation of a 400 - 500 ton per day flotation mill that we expect to cost between $400,000 and $500,000 to install.The concrete work for the mill has been completed, and work will be ongoing as we generate cash from operations. This mill will be dedicated to processing ore from the Los Juarez mining property.We are in a waiting period for approval of permits necessary to process the Los Juarez ore.We have adequate crushing capacity in place to feed the 500 ton per day mill and the existing mill. When approved, the restart of production from Los Juarez will create a significant increase in our precious metals revenue for 2015 and years forward. Our principal smelter, precious metals recovery operation, and our Company headquarters remain in Montana.With increased production, we expect to widen our base of customers. 33 Results of Operations Comparison of Years ended December 31, 2014, 2013, and 2012 Antimony Division - United States: Revenues - Antimony (net of discount) $ $ $ Revenues - Other $ Revenues - Precious metals Domestic cost of sales: Production costs Depreciation Freight and delivery General and administrative Direct sales expense Total domestic antimony cost of sales Cost of sales - Mexico Production costs Depreciation and amortization Freight and delivery Reclamation accrual Land lease expense Mexico non-production costs General and administrative Total Mexico antimony cost of sales Total revenues - antimony Total cost of sales - antimony Total gross profit (loss) - antimony ) ) Zeolite Division: Revenues Cost of sales: Production costs Depreciation Freight and delivery General and administrative Royalties Direct sales expense Total cost of sales Gross profit - zeolite Total revenues - combined Total cost of sales - combined Total gross profit (loss) - combined $ ) $ ) $ 34 ● During the three year period ended December 31, 2014, the most significant event affecting our financial performance was the decrease in the price of antimony (see table page 6).During the year ended December 31, 2014, the most significant event was an agreement to process antimony concentrate for Hillgrove LTD of Australia.The expansion of production at our Mexico operations caused our reported operating costs to be elevated when compared to years when we were not initiating the start-up of new production facilities. The Mexican production of antimony (metal contained) and sold was 586,368 pounds during 2014 compared to 647,393 pounds for 2013, a decrease of 9.4%.2013 and 2014 are regarded as “start- up years” during which the holding costs, permitting, and metallurgical research was categorized as a “non-production” operating expense. During both years, Los Juarez concentrate was not produced and Soyatal oxide ore was in a research phase at the Puerto Blanco oxide circuit. Guadalupe shipped dump material while they obtained an explosives license and prepared the underground for mining higher grade rock.The Puerto Blanco mill circuits were utilized less than 10% of their capacity.Going forward, the increased supply of raw material from Mexico and the metal prices for both antimony and precious metals will be the most significant factors influencing our operations.The following are highlights of the significant changes during 2014 and the three year period then ended: a. Our sales of antimony for 2014 increased by approximately 149,000 lbs from 2013. Our revenues from antimony decreased in 2013 by approximately $378,000 (4%) from 2012 primarily due to a decrease in the price of antimony metal. Revenues from antimony sales in 2014 were approximately $243,000 (3%) smaller than 2013 due to a decrease in the price of antimony.The average sale price for antimony contained in all products declined from $6.24 in 2012 to $5.30 in 2013, a decrease of $0.94 (17.7%), and from $5.30 to $4.71 in 2014, a decrease of $0.59 (11.1%). b. The metallurgical problem with the Los Juarez feed has been solved, and mining, milling, and smelting will resume when the necessary permits are obtained. This will put the Puerto Blanco mill in operation. During 2013 and 2014, the Puerto Blanco mill was operating at less than 10% of capacity. c. The Soyatal oxide ore recovery problem has been solved, and high grade oxide concentrates are being produced. Oxide mineralized rock from dumps will be mined and underground development will be started. d. Explosives were permitted at Guadalupe in 2014, and underground development has started. A lack of capital by the operator has hampered production. ● Assuming that Guadalupe and Los Juarez feed are going to the Puerto Blanco mill, the 500 ton per day mill that is estimated at 40% of completion will need to be completed. ● If the Mexican “non-production” holding expenses for properties that are being developed are excluded, the cost of production of 1,780,134 pounds of contained metal was $4.10 per pound for 2013 and $4.45 for 2014. The average sale price during 2013 and 2014 was $5.30 and $4.71 per pound, respectively. ● Our cost of goods sold for antimony decreased by approximately $5,000 for 2014 even though our production increased, and our cost of goods sold for 2013 increased by approximately $583,000 from 2012 primarily due to an increase in raw material costs and start-up costs in Mexico. For the three years ending December 31, 2014, costs of goods sold include operating and non-operating production costs from Mexico operations.As production increased in Mexico, we saw an increase in our smelter costs through the third quarter of 2014 due to the high cost of propane in Mexico. Our switch to natural gas as a fuel for our smelter at Madero in the fourth quarter of 2014 has provided a significant improvement in our Mexico operating costs. In addition to the cost of propane, the cost of goods sold during all years has been impacted by an increase in the cost of operating supplies, such as fuel, trucking, insurance, refractory costs, and steel. ● Our volume of zeolite sold was down less than 1% in 2014, from 11,182 tons in 2013 to 11,079 tons in 2014, and by approximately 8% in 2013, from 12,189 tons in 2012 to 11,182 tons in 2013. Total revenue decreased by approximately $33,000 in 2014 and approximately $439,000 in 2013.In 2012, we sold more products with additives, which are higher priced, than we did in 2013.Our cost of goods sold increased by approximately $44,500 for 2014, and decreased by approximately $522,000 for 2013 from 2012, primarily because we had a decrease in the volume of product sold in 2013, and because we did not pre-purchase as many supplies.We inventoried the cost of additives, drying, blending, and overall operating costs for a special product mix prepared in advance for winter sales in 2013 and 2014. 35 ● General and administrative costs, as reported in our statement of operations, include fees paid to directors through stock based compensation. In 2014, 2013 and 2012, we incurred $40,000, $40,000 and $88,000, respectively, in fees to the NYSE MKT that were included in general and administrative expenses.General and administrative costs for 2014, 2013 and 2012 include general and administrative costs related to commencement of production at our facilities in Mexico.The combined general and administrative costs were 5.8%, 6.7%, and 6.7% of sales for 2014, 2013 and 2012, respectively. ● The decrease in professional fees for 2014 and 2013 (approximately $17,000 and $34,000, respectively) was primarily due to decreased costs related to our audits and financial statement preparation. The increase in professional fees for 2012 from 2011, (approximately $52,500) was primarily due to increased costs related to our audits and financial statement preparation during the year we became listed on the NYSE MKT. Factoring costs decreased in 2014, and were similar in 2013 to 2012. Factoring costs decreased in 2014 by approximately $22,000 as we were able to reduce our collection time for accounts receivable.The discounts we gave for early payments increased by approximately $42,100 in 2013 from 2012. ● For the year ended December 31, 2010, we determined that it was likely that we would be profitable in the future, and that it was appropriate to record a tax benefit of $493,000 for the value of tax losses from prior years that could be used to reduce income tax in future periods.For the years ended December 31, 2013, 2012, and 2011, this benefit was reduced by $229,451, $167,107, and $96,442, respectively, for increases in the valuation allowance due to changed expectations about when we would have taxable income, and changes in the components that made up the base for calculating the future tax benefit. Subsidiaries The Company has a 100% investment in two subsidiaries in Mexico, USAMSA and AM, whose carrying value was assessed at December 31, 2014, 2013, and 2012, for impairment.Management’s assessment of the subsidiaries’ fair value was based on their future benefit to us. 36 Financial Condition and Liquidity Current Assets $ $ $ Current liabilities ) ) ) Net Working Capital $ $ ) $ Cash provided (used) by operations $ ) $ $ Cash used for capital outlay ) ) ) Cash provided (used) by financing: Net proceeds from Hillgrove advances - - Proceeds from notes payable to bank - - Payments on notes to bank ) Payments on long-term debt ) ) ) Proceeds from long-term debt - Sale of Stock Other ) ) Net change in cash $ $ ) $ Our net working capital increased for the year ended December 31, 2014, from a negative amount of $568,777 at the beginning of the year to a positive amount of $11,029 at the end of 2014.Our current assets increased primarily due to an increase in our inventories in Montana and in Mexico.The capital improvements were mainly financed by the sale of stock. Our net working capital decreased for the year ended December 31, 2013, from a positive amount of $1,480,487 at the beginning of the year to a negative amount of $568,777 at the end of 2013.During 2013, our current assets decreased and our current liabilities increased primarily due to expenditures for capital improvements in Mexico.The capital improvements in 2013 were mainly financed by the sale of stock and an increase in current liabilities. Our financial condition and liquidity improved for the year ended December 31, 2012.This was due to an increase in our cash provided by operations and the sale of stock each year.We used most of our resources from operating cash flows and the sale of stock to expand and improve our mine, mill, and smelter production facilities in Mexico.Over the three year period, we raised approximately $8,842,000 from issuing stock, and we used approximately $9,162,000, including $1,779,000 of assets purchased with debt, for capital improvements in Mexico ($8,072,000), Montana ($466,000), and at the Bear River Zeolite plant ($629,000).In Mexico, we completed the final installation of the crusher, ball mill and flotation circuit, four additional furnaces at Madero, started the installation of a 500 ton per day ball mill, and paid forfinal construction of a natural gas pipeline. During the year ending December 31, 2015, we are planning to finance our improvements with operating cash flow. Our 2015 improvements are expected to include installation of more furnaces at both the Madero smelter and the Thompson Falls smelter, building an expanded smelter and warehouse building at Thompson Falls, and completing the installation of a 400 - 500 ton per day flotation mill at Puerto Blanco. In 2014, cash used by operations was primarily due to our net loss of approximately $1.595 million and an increase of approximately $534,000 in our inventories and other assets.We had cash provided of approximately $1.226 million from non-cash expenses (depreciation and amortization), stock issued for expenses, decrease in accounts receivable, an increase in accounts payable, and cash advanced from Hillgrove mines. In 2013, cash provided by operations was primarily due to an increase in accounts payable and other accrued liabilities. In 2012, cash provided by operations was primarily due to the collection of approximately $978,000 of accounts receivable, which were approximately $1,438,000 at the beginning of the year, and approximately $460,000 as of December 31, 2012. The current portion of our long term debt is serviceable from the cash generated by operations. Our stockholders’ equity section makes note that we have a liquidation preference of $5,835,727 for our preferred stock.This consists of a liquidation payment of $5,281,519 due if we liquidate our company or sell substantially all our assets, and $554,208 of undeclared dividends.The Board of Directors’ does not intend to declare dividends on preferred stock as due and payable at any time in the near future.We do not feel that the liquidation preference and undeclared dividends related to our preferred stock will be an impediment to raising capital in the future by issuing additional shares of common stock, and are not going to affect our liquidity. 37 Item 7AQuantitative and Qualitative Disclosures about Market Risk We sell our antimony products based on a world market price.Our earnings and cash flow are significantly affected by changes in the price of antimony.The price of antimony can fluctuate widely and is influenced by numerous factors such as demand, production levels, and world political and economic events.During the past seven years, the price of antimony metal has ranged from a low of $2.72 per pound to a high of $6.97 per pound.Analysis of our costs indicate that, for the year ended December 31, 2014, raw material costs were approximately 50% of our cost of revenues (cost of goods sold).Most of our production costs are fixed in nature, and could not be decreased readily without decreasing our production.During the year ended December 31, 2014, a $2 per pound decrease in our sales price would have likely caused our gross profit to decrease by $1 per pound.As we produce more of our raw material from our Mexico operations and our raw material cost becomes less affected by world prices, a decrease in our sales price will have a smaller impact on our cost of revenues. Item 7BCritical Accounting Estimates We have, besides our estimates of the amount of depreciation on our assets, two critical accounting estimates.The value of our unprocessed ore in inventory is assessed on assays taken at the time the ore is delivered, and may vary when the ore is processed and final settlement is made.Also, the asset recovery obligation on our balance sheet is based on an estimate of the future cost to recover and remediate our properties as required by our permits upon cessation of our operations, and may differ when we cease operations. ● The value of unprocessed purchased ore in our inventory at the Wadley mining concession and Puerto Blanco mill is based on assays taken at the time the ore is delivered, and may vary when the ore is processed and final settlement is made.We assay the purchased ore to estimate the amount of antimony contained per metric ton, and then make a payment based on the Rotterdam price of antimony and the % of antimony contained.Our payment scale incorporates a penalty for ore with a low percentage of antimony.It is reasonably likely that the initial assay will differ from the amount of metal recovered from a given lot.If the initial assay of a lot of ore on hand at the end of a reporting period were different, it would cause a change in our reported inventory and accounts payable amounts, but would not change our reported cost of goods sold or net income amounts.At December 31, 2014, if we had overestimated the per cent of antimony in our total inventory of purchased ore by 2.5%, (a 10% correction to the amount of antimony metal contained if we assayed 25.0% antimony per metric ton), the amount of our inventory and accounts payable would be smaller by approximately $47,000.Our net income would not be affected.Direct shipping ore (DSO) purchased at our Madero smelter is paid for at a fixed amount at the time of delivery and assaying, and is not subject to accounting estimates. The amount of the accounting estimate for purchased ore at our Puerto Blanco mill is in a constant state of change because the amount of purchased ore and the per cent of metal contained are constantly changing.Due to the amount of ore on hand at the end of a reporting period, as compared to the amount of total assets, liabilities, equity, and the ore processed during a reporting period, any change in the amount of estimated metal contained would likely not result in a material change to our financial condition. ● The asset recovery obligation and asset on our balance sheet is based on an estimate of the future cost to recover and remediate our properties as required by our permits upon cessation of our operations, and may differ when we cease operations.At December 31, 2011, we made an estimate that the cost of the machine and man hours probable to be needed to put our properties in the condition required by our permits once we cease operations would be $134,000.For purposes of the estimate, we used a probable life of 20 years and costs that, initially, are comparable to rates that we would incur at the present.We are adding to (an accretion of 6%) the liability each year, and amortizing the asset over 20 years ($6,700 annually), which decreases our net income in total each year (by $11,539 for 2014).We will make periodic reviews of the remaining life of the mine and other operations, and the estimated remediation costs upon closure, and adjust our account balances accordingly.At this time, we think that an adjustment in our asset recovery obligation is not required, and an adjustment in future periods would not have a material impact in the year of adjustment, but would change the amount of the annual accretion and amortization costs charged to our expenses by an undetermined amount. 38 Item 8Financial Statements The consolidated financial statements of the registrant are included herein on pages F1-F22. Item 9Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None Item 9AControls and Procedures Evaluation of disclosure controls and procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to management, as appropriate, to allow timely decisions regarding required disclosure. Our Chief Financial Officer conducted an evaluation of the effectiveness of USAC’s disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules13a-15(e) and 15d-15(e)) as of December 31, 2014.Based upon this evaluation, it was determined that there were material weaknesses affecting our internal control over financial reporting (described below) and, as a result of those weaknesses, our disclosure controls and procedures wereineffective as of December 31, 2014. Internal control over financial reporting Management's annual report on internal control over financial reporting The management of USAC is responsible for establishing and maintaining adequate internal control over financial reporting. This internal control system has been designed to provide reasonable assurance to our management and Board of Directors regarding the preparation and fair presentation of our published financial statements. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. The management of USAC has assessed the effectiveness of our internal control over financial reporting as of December 31, 2014. To make this assessment, we used the criteria for effective internal control over financial reporting described in Internal Control-Integrated Framework (2013), issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). As a result of our assessment, we concluded that we have material weaknesses in our internal control over financial reporting as of December 31, 2014.These weaknesses are as follows: ·Inadequate design of internal control over the preparation of the financial statements and financial reporting processes; ·Inadequate monitoring of internal controls over significant accounts and processes including controls associated with domestic and Mexican subsidiary operations and the period-end financial reporting process; and ·The absence of proper segregation of duties within significant processes and ineffective controls over management oversight, including antifraud programs and controls. We are aware of these material weaknesses and will develop procedures to ensure that independent review of material transactions is performed.The chief financial officer will develop internal control measures to mitigate the lack of inadequate documentation of controls and the monitoring of internal controls over significant accounts and processes including controls associated with the period-ending reporting processes, and to mitigate the segregation of duties within significant accounts and processes and the absence of controls over management oversight, including antifraud programs and controls. 39 We plan to consult with independent experts when complex transactions are entered into. Because these material weaknesses exist, management has concluded that our internal control over financial reporting as of December 31, 2014, is ineffective. Our internal control over financial reporting as of December 31, 2014, has been audited by DeCoria, Maichel & Teague, P.S., an independent registered public accounting firm, as stated in the attestation report which is included herein. Changes in internal control over financial reporting There were no changes in internal control over financial reporting for the year ended December 31, 2014. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of United States Antimony Corporation: We have audited United States Antimony Corporation’s internal control over financial reporting as of December 31, 2014, based on criteria established in Internal Control—Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission(COSO). United States Antimony Corporation’s management is responsible for maintaining effective internal control over financial reporting and for assessing of the effectiveness of internal control over financial reporting, included in Item 9A, Management’s Annual Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A material weakness is a control deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. The following material weaknesses have been identified and included in management’s assessment: ● Inadequate design of internal control over the preparation of the financial statements and financial reporting processes; ● Inadequate monitoring of internal controls over significant accounts and processes including controls associated with domestic and Mexican subsidiary operations and the period-end financial reporting process; and ● The absence of proper segregation of duties within significant processes and ineffective controls over management oversight, including antifraud programs and controls. 41 These material weaknesses were considered in determining the nature, timing, and extent of audit tests applied in our audit of the 2014 consolidated financial statements, and this report does not affect our report dated March 12, 2015, on those financial statements. In our opinion, United States Antimony Corporation did not maintain effective internal control over financial reporting as of December 31, 2014, based on criteria established in Internal Control—Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of United States Antimony Corporation as of December 31, 2014 and 2013, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2014, and our report dated March 12, 2015, expressed an unqualified opinion thereon. /s/: DeCoria, Maichel & Teague, P.S. DeCoria, Maichel & Teague, P.S. Spokane, Washington March 12, 2015 42 Item 9bOther Information We file the following reports with the Securities and Exchange Commission, or SEC: ● Form 10K Annual Report Under Section 13 or 15(d) of the Securities and Exchange Act of 1934 ● Form 10Q Quarterly Report Under Section 13 or 15(d) of the Securities and Exchange Act of 1934 ● Form 8K Current Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 The public may read and copy any materials that we file with SEC at the SEC’s Public Reference Room at treet, NE, Washington, Dc 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.We file electronically with the SEC.The SEC maintains an internet site (http:/www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically. Our internet address is www.usantimony.comOur annual report on Form 10K, quarterly report on Form 10Q, current reports on Form 8K, and any amendments to these reports is available, free of charge, as soon as practicable after such material is electronically filed with the SEC. On February 9, 2012, as reported on SEC Form 8K, the Company accepted the resignation of Patrick W. Dugan, Esq., from the Board of Directors.Mr. Whitney Ferer was appointed to the Board of Directors in place of Mr. Dugan on February 22, 2012. On May 15, 2012, as reported on SEC Form 8K, the Company accepted the resignation of Leo Jackson, from the Board of Directors.Mr. Bernard J.Guarnera was appointed to the Board of Directors in place of Mr. Jackson on May 15, 2012. On January 7, 2012, the Company issued 1,102,500 shares of common stock at a price of $2.00 per share.Each share is accompanied by a warrant to purchase an additional share for $2.50 for two years. On June 28, 2012, the Company issued 953,834 shares of common stock at a price of $3.00 per share.Each share is accompanied by a warrant to purchase an additional one-half share for $4.50 per share for two years. On June 28, 2013, the Company issued 725,000 shares of common stock at a price of $1.00 per share.Each share is accompanied by a warrant to purchase an additional one-half share for $1.20 per share for one year. On December 27, 2013, the Company issued 534,480 shares of common stock at a price of $1.25 per share.Each share is accompanied by a warrant to purchase an additional one-half share for $1.60 per share for one year. On January24, 2014, as reported on SEC Form 8K, the Company accepted the resignation of Bernard J. Guarnera, from the Board of Directors. On June 28, 2014, the Company issued Mr. and Mrs. Robert Detwiler, stockholders of the Company, 100,000 shares of the Company’s common stock in exchange for two notes receivable totaling $120,000. The notes receivable were renewed and mature on December 28, 2015, and bear interest at five percent. On March 13, 2014, the Company issued Herbert Denton, the Company investor relations consultant, 25,000 shares of the Company’s common stock in exchange for a notes receivable of $30,000. Mr. Denton’s note bears interest of six percent and is due in monthly payments of $2,000. In 2014, the Company sold, and issued in connection with the exercise of warrants, an aggregate of 2,400,071, shares, of its unregistered common stock to existing stockholders and other parties for $3,070,134. During the year ended December 31, 2014, Mr. and Mrs. Robert Detwiler along with two other shareholders loaned the Company $330,000.The Company issued 235,717 shares of its commons stock in satisfaction of these notes during the year ended December 31, 2014.The terms of the share payment were identical to those offered other investors that purchased common stock during the time of the issuance. 43 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons, Compliance with Section 16(a) of the Exchange Act Identification of directors and executive officers at December 31, 2014, is as follows: Name Age Affiliation Expiration of Term John C. Lawrence
